BARHAM, Justice,
is of the opinion that the writ should be granted. The defendant filed a motion to quash a bill of information charging that he “publicly defiled and in other ways acted in such a manner as to cast contempt upon the flag of the United States of America”. The statute under which the bill was drawn is R.S. 14:116(4), which reads: “Flag desecration is the act of any person who. shall intentionally, in any manner, for exhibition or display: * * * (4) Publicly mutilate, defile, or by word or act cast contempt upon any flag. * * * ” That statute and of course the bill under which this accused was charged are vague, ambiguous, and in violation of United States Constitution, First and Sixth Amendments, and Louisiana Constitution of 1921, Article I, Section 3, and Article I, Section 10.